                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Dontray Cole,              )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )              3:18-cv-00403-FDW
                                       )
                 vs.                   )
                                       )
  North Carolina Department of Adult   )
          Corrections, et al,
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 9, 2019 Order.

                                               September 9, 2019
